Matter of Hargis v Pritty-Pitcher (2021 NY Slip Op 07440)





Matter of Hargis v Pritty-Pitcher


2021 NY Slip Op 07440


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND BANNISTER, JJ.


1063 CAF 21-00214

[*1]IN THE MATTER OF DELBERT W. HARGIS, JR., PETITIONER-APPELLANT,
vVICTORIA ANN PRITTY-PITCHER, RESPONDENT-RESPONDENT.
-IN THE MATTER OF VICTORIA ANN PRITTY-PITCHER, PETITIONER-RESPONDENT,DELBERT W. HARGIS, JR., RESPONDENT-APPELLANT, AND NICOLE E. HARGIS, RESPONDENT-RESPONDENT. -IN THE MATTER OF VICTORIA ANN PRITTY-PITCHER, PETITIONER-RESPONDENT,DELBERT W. HARGIS, JR., RESPONDENT-APPELLANT. 
(APPEAL NO. 1.) 






AMBER R. POULOS, WILLIAMSVILLE, FOR PETITIONER-APPELLANT AND RESPONDENT-APPELLANT. 
KELLY WHITE DONOFRIO LLP, ROCHESTER (DONALD A. WHITE OF COUNSEL), FOR RESPONDENT-RESPONDENT VICTORIA ANN PRITTY-PITCHER AND PETITIONER-RESPONDENT.
EILEEN PERRY, FALMOUTH, MASSACHUSETTS, FOR RESPONDENT-RESPONDENT NICOLE E. HARGIS.
KIMBERLY A. WOOD, WATERTOWN, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered December 11, 2020 in proceedings pursuant to Family Court Act article 6. The order, among other things, denied the petitions seeking modification of a prior custody order. 
It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court